Case 6:19-bk-01905-CCJ Doc 25 Filed 08/22/19 Page 1 of 14

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
In Re: Case No, 19-01905-CC]
Nizzar B. Hmadi Chapter: 13

Debtor (s).
/

 

AMENDED CHAPTER 13 PLAN
A, NOTICES.

Debtor! must check one box on each line to state whether or not the Plan includes each of
the following items, If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

 

may result in a partial payment or no payment at all to the secured |g
creditor. See Sections C.5(d) and (e). A separate motion will be filed. x

A limit on the amount of a secured claim based on a valuation which | Included Not Included

 

security interest under 11 U.S.C. § 522(f). A separate motion will be | 5

Avoidance of a judicial lien or nonpossessory, nonpurchase money | Included | Not Included
oO

 

 

 

 

filed. See Section C.5(e). x
Nonstandard provisions, set out in Section E. Included | Not Included

o oO

x

 

 

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED

 

CREDITOR UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE SECURED
CREDITOR'S COLLATERAL UNDER SECTION 4(j), OR TO NOT MAKE PAYMENTS TO THE
SECURED CREDITOR UNDER SECTION 5(k), THE AUTOMATIC STAY DOES NOT APPLY
AND THE CREDITOR MAY TAKE ACTION TO FORECLOSE OR REPOSSESS THE
COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS,

' AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST

IN PERSONAL OR REAL PROPERTY COLLATERAL.

B. MONTHLY PLAN PAYMENTS, Plan payments include the Trustee’s fee of 10% and
shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
the Trustee for the period of _36 months. If the Trustee does not retain the full 10%,

 

' All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
Case 6:19-bk-01905-CCJ Doc 25 Filed 08/22/19 Page 2 of 14

any portion not retained will be disbursed to allowed claims receiving payments under the
Plan and may cause an increased distribution to the unsecured class of creditors.

 

 

$1,762 from month 1 through 2
$ 881 from month 3 through 4
$ 250 from month 5 through 36

Cc, PROPOSED DISTRIBUTIONS.
1. ADMINISTRATIVE ATTORNEY’S FEES.
Base Fee $__4,500__ Total Paid Prepetition $_1,117___ Balance Due $_3,383___
MMM Fee $_0__ Total Paid Prepetition$___— 0s Balance Due $__0
Estimated Monitoring Fee at$_ 50s per Month.

Attorney’s Fees Payable Through Plan at $_ 1,585.80__ Monthly (subject to
adjustment).

2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C, §101(14A).

 

 

 

 

 

 

 

Acct. No. Creditor Total Claim Amount
Angelica Hmadi $0 — Child Supt ~ ongoing
Angelica Hmadi $0 — Alimony — ongoing

 

3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

 

 

Last Four Digits of Acct. No_|-ECreditoe— + fotat Claim Amount

 

NONE

 

 

 

 

 

 

4, TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a

2

 
Case 6:19-bk-01905-CCJ Doc 25 Filed 08/22/19 Page 3 of 14

proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
{f Debtor’s payments under the Plan are timely paid, payments to secured creditors under the Plan
shall be deemed contractually paid on time.

(a) Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid
Through the Plan, If the Plan provides for curing prepetition arrearages on a mortgage on
Debtor’s principal residence, Debtor will pay, in addition to all other sums due under the
proposed Plan, all regular monthly postpetition mortgage payments to the Trustee as part
of the Plan, These mortgage payments, which may be adjusted up or down as provided for
under the loan documents, are due beginning the first due date after the case is filed and
continuing each month thereafter. The Trustee shall pay the postpetition mortgage
payments for Debtor’s principal residence on the following mortgage claims: Under 11
U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability on these
claims.

 

 

 

 

 

 

 

 

 

 

Last Four Creditor Collateral Regular Gap Arrears
Digits of Address Monthly Payment
Acct, No. Payment
NONE
(b) Claims Secured by Other Real Property Which Debtor Intends to Retain - Mortgage

Payments, HOA and Condo Association Payments, and Arrears, if any, Paid Through
the Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor will pay,
in addition to all other sums due under the proposed Plan, all regular monthly postpetition
mortgage payments to the Trustee as part of the Plan. These mortgage payments, which
may be adjusted up or down as provided for under the loan documents, are due beginning
the first due date after the case is filed and continuing each month thereafter. The Trustee
shall pay the postpetition mortgage payments on the following mortgage claims: Under 11
U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability on these
claims.

 

 

Last Four Creditor Collateral Regular Gap Arrears
Digits of Address Monthly Payment

Acct, No. Payment

NONE

 

 

 

 

 

 

 

 

 

(c) Claims Secured by Real Property - Debtor Intends te Seek Mortgage
Modification, If Debtor obtains a modification of the mortgage, the modified payments
shall be paid through the Plan. Pending the resolution of a mortgage modification request,

3

 

 

 
Case 6:19-bk-01905-CCJ Doc 25 Filed 08/22/19 Page 4 of 14

Debtor shall make the following adequate protection payments to the Trustee: (1) for
homestead property, the lesser of 31% of gross monthly income of Debtor and non-filing
spouse, if any (after deducting homeowners association fees), or the normal monthly
contractual mortgage payment; or (2) for non-homestead, income-producing property, 75%
of the gross rental income generated from the property. Debtor will not receive a discharge
of personal liability on these claims.

 

 

 

 

Last Four Digits Creditor Collateral Address | Adequate
of Acct. No. Protection Payment
NONE

 

 

 

 

 

 

 

(d) Claims Secured by Real Property or Personal Property to Which Section 506
Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does
not apply to a claim secured solely by Debtor’s principal residence. A separate motion to
determine secured status or to value the collateral must be filed. The secured portion
of the claim, estimated below, shall be paid. Unless otherwise stated in Section E, the
payment through the Plan does not include payments for escrowed property taxes or
insurance.

 

 

Last Four | Creditor | Collateral Claim Value Payment | Interest
Digits of Description/ | Amount Through | Rate
Acct, No. Address Plan

NONE

 

 

 

 

 

 

 

 

 

 

(ec) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
§ 506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
nonpossessory, nonpurchase money security interest because it impairs an exemption or
under § 506 to determine secured status and to strip a lien.

 

 

Last Four Digits of Acct. Creditor Collateral Description /
No. Address
NONE --- -

 

 

 

 

 

 

(f) Claims Secured by Real Property and/or Personal Property to Which Section
506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a).
The claims listed below were either: (1) incurred within 910 days before the petition date

4

 

Fe et ee
Case 6:19-bk-01905-CCJ Doc 25 Filed 08/22/19 Page 5of 14

and secured by a purchase money security interest in a motor vehicle acquired for the
personal use of Debtor; or (2) incurred within one year of the petition date and secured by
a purchase money security interest in any other thing of value. These claims will be paid

in full under the Plan with interest at the rate stated below.

 

 

 

 

Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ | Amount Through Rate
Acct. No. Address Plan

NONE

 

 

 

 

 

 

 

 

 

(g) | Claims Secured by Real or Personal Property to be Paid with Interest Through
the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full

under the Plan with interest at the rate stated below.

 

 

Last Four Creditor Collateral Claim Payment Interest
Digits of Description/ | Amount Through Rate
Acct, No. Address Plan

NONE

 

 

 

 

 

 

 

 

 

(h) Claims Secured by Personal Property — Maintaining Regular Payments and
Curing Arrearage, if any, with All Payments in Plan. Debtor will not receive a discharge

of personal liability on these claims.

 

 

 

 

Last Four Creditor Collateral Regular Arrearage !
Digits of Acct, Description Contractual

Na. Payment

NONE

 

 

 

 

 

 

 

 

(i) Secured Claims Paid Directly by Debtor. The following secured claims are being
made via automatic debit/draft from Debtor’s depository account and are to continue to be
paid directly to the creditor or lessor by Debtor outside the Plan via automatic debit/dratft.
The automatic stay is terminated in rem as to Debtor and in rem and in personam as to any
codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is
intended to terminate or abrogate Debtor’s state law contract rights. Debtor will not receive
a discharge of personal liability on these claims.

 
Case 6:19-bk-01905-CCJ Doc 25 Filed 08/22/19 Page 6 of 14

 

 

 

 

 

 

 

 

 

 

Last Four Digits of Acct. Creditor Property/Collateral

No.

NONE
@ Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
following collateral/property, The automatic stay under 11 U.S.C. §8 362(a) and 1301(a)
is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors upon the filing of this Plan.

Last Four Digits of Acct. Creditor Collateral/Property

No. Description/Address

NONE

 

 

 

 

 

 

(k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to
make payments to the following secured creditors. The automatic stay is terminated in rem
as to Debtor and in rem and in personam as to any codebtor with respect to these creditors
upon the filing of this Plan. Debtor’s state law contract rights and defenses are neither
terminated nor abrogated. Debtor will not receive a discharge of personal liability on these

claims,

 

Last Four Digits of Acct.
No.

Creditor

Collateral
Description/Address

 

NONE

 

 

 

 

 

 

 

6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pending, If Debtor’s
payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

{a) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
leases/executory contracts and proposes the prompt cure of any prepetition arrearage as

 

 
 

Case 6:19-bk-01905-CCJ Doc 25 Filed 08/22/19 Page 7 of 14

follows. If the claim of the lessor/creditor is not paid in full through the Plan, under 11
U.S.C, § 1328(a)(1), Debtor will not receive a discharge of personal liability on these
claims,

 

 

Last Four Creditor/Lessor | Description of | Regular Arrearage and
Digits of Acct. Leased Contractual Proposed Cure
No. Property Payment

NONE

 

 

 

 

 

 

 

 

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
claims that are paid via automatic debit/draft from Debtor’s depository account and are to
continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem and
in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.
Nothing herein is intended to terminate or abrogate Debtor’s state law contract rights.
Debtor will not receive a discharge of personal liability on these claims.

 

 

Last Four Digits of Acct. Creditor/Lessor Property/Collateral
No.
3427 Nissan Motor Corp 2018 Nissan Maxima

 

 

 

 

 

 

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal
Leased Property. Debtor rejects the following leases/executory contracts and will
surrender the following leased real or personal property. The automatic stay is terminated
in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors and
lessors upon the filing of this Plan.

 

 

Last Four Digits of Acct. Creditor/Lessor Property/Collateral to be
No. Surrendered
NONE

 

 

 

 

 

 

7. GENERAL UNSECURED CREDITORS. General unsecured creditors with

allowed claims shall receive a pro rata share of the balance of any funds remaining after payments
to the above referenced creditors or shall otherwise be paid under a subsequent Order Confirming

7
Case 6:19-bk-01905-CCJ Doc 25 Filed 08/22/19 Page 8 of 14

Plan. The estimated dividend to unsecured creditors shall be no less than $_pro rata

D. GENERAL PLAN PROVISIONS:

1,

Secured creditors, whether or not dealt with under the Plan, shall retain the liens
securing such claims.

Payments made to any creditor shall be based upon the amount set forth in the
creditor’s proof of claim or other amount as allowed by an Order of the Bankruptcy
Court.

If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
property of the estate shall not vest in Debtor until the earlier of Debtor’s discharge
or dismissal of this case, unless the Court orders otherwise. Property of the estate

(a) shall not vest in Debtor until the earlier of Debtor’s discharge or
dismissal of this case, unless the Court orders otherwise, or

(b) shall vest in Debtor upon confirmation of the Plan.

The amounts listed for claims in this Plan are based upon Debtor’s best estimate
and belief and/or the proofs of claim as filed and allowed. Unless otherwise ordered
by the Court, the Trustee shall only pay creditors with filed and allowed proofs of
claim. An allowed proof of claim will control, unless the Court orders otherwise.

Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
distributions. The actual distributions may vary. If the summary or spreadsheet
conflicts with this Plan, the provisions of the Plan control prior to confirmation,
after which time the Order Confirming Plan shall control.

Debtor shall timely file all tax returns and make all tax payments and deposits when
due, (However, if Debtor is not required to file tax returns, Debtor shall provide the

“Frustee-with-a-statementto-that effeet) For-cachtax return that becomes duc after

 

the case is filed, Debtor shall provide a complete copy of the tax return, including
business returns if Debtor owns a business, together with all related W-2s and Form
1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered,
consented to by the Trustee, or ordered by the Court, Debtor shall turn over to the
Trustee all tax refunds in addition to regular Plan payments. Debtor shall not
instruct the Internal Revenue Service or other taxing agency to apply a refund to
the following year’s tax liability. Debtor shall not spend any tax refund without
first having obtained the Trustee’s consent or Court approval.

E. NONSTANDARD PROVISIONS as Defined _in Federal Rule of Bankruptcy
Procedure 3015(c}. Note: Any nonstandard provisions of this Plan other than those set
out in this section are deemed void and are stricken.

 

 

 
Case 6:19-bk-01905-CCJ Doc 25 Filed 08/22/19 Page 9 of 14

 

 
 

 

Case 6:19-bk-01905-CCJ Doc25_ Filed 08/22/19 Page 10 of 14

CERTIFICATION
By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan

contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

SIGNATURE(S):
Debtor(s)

aT el ae “OKI 2 \ [LOLS
OE

Attorney for Debtor(s)

Lays Cot Date >) Z// |

Date

 

 

10

 

 
 

Case 6:19-bk-01905-CCJ Doc25_ Filed 08/22/19 Page 11 of 14

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
In Re: Case No. 19-01905-CCJ
Nizar B. Hmadi Chapter: 13

Debtor (s).
/

 

CERTIFICATE OF SERVICE FOR AMENDED CHAPTER 13 PLAN

COMES NOW, the undersigned counsel hereby certifies that copies of the Amended
Chapter 13 Plan have been furnished by regular U.S. Mail or electronically via ECF to Laurie K
Weatherford, PO Box 3450, Winter Park, FL 32790; United States Trustee, George C Young
Federal Building, 400 West Washington Street, Suite 1100, Orlando, FL 32801, Debtor Nizar B.

Hmadi, 3013 Catherine Wheel Court, Orlando, F1 32822; and to all parties on the attached creditor

te

matrix, this of August, 2019,

By: /s/ Wayne B. Spivak
Wayne B. Spivak, Esq.

 

Florida Bar No. 38T91

Justin Clark & Associates, PLLC

Attorney for Debtor

500 Winderley Place, Unit 100

Maitland, FL 32751

Tel: 321-282-1055 i
_ Fax: 321-282-1051. a wt

Email: wspivak@youhavepower.com

 

 
| Case 6:19-bk-01905-CCJ Doc25_ Filed 08/22/19 Page 12 of 14

   
     

 
   
   

   
 
 
   

  
      

19-01905-CCJ
9

i POC
Nissan Motor

2018 Lease

 

     
 

     

24th 10

' CLAIM
Tee Fee

             

U Debtor Pmt

        
    

  
   
  
  
 
  
  
  

  
     
   
  
  

    

   

4/2:
5/24/20
624/201
724/201
8/24/2041
of2
10/24/2011
11/24/2011
12/24/201
1
ala:
a2
Af2
5f2
6/2
72
8/2

1
1

176.20 Direct

  
  
  
 

 

 
  
 
  

  
  
  
  

  
 
  
  

   
     
  
  

  
  
 
  
   

1
11/2
12i2:
1/24/2021
2/2 1
3/24/2021
4/24/2021
5f24f2021
6/24/2021
7/24/2021
8/24/2021
9/24/2021
10/24/2021
11/24/2021
12/24/2021
1/24/2022
2/24/2022
3/24/2022

  
  
  
   

 

  
  

  
 
  
  
  
  
  
 
 
  
  
 

  
  
  
  
  
  
  
  
  
  
     

   

      
  

13,286.00 00

CLAIM 350

LIQ 365 1,328.60

  

CLM 004

   

 
 

Case 6:19-bk-01905-CCJ Doc25 Filed 08/22/19 Page 13 of 14

Label Matrix for local noticing
1134-6

Case 6:19-bk-01905-Coy

Middle District of Florida
Orlando

Wed Aug 21 18:05:11 EDT 2019

Ally Bank
PO Box 130424
Roseville, MN 55113-0004

Ragelica Hmadi
2030 Calabria Drive
Davenport, FL 33897

Chase Card Services

Attn: Bankruptey

Po Box 15298

Wilmington, DE 19850-5298

Citibank/Sears

Attn; Bankruptcy

Po Box 6275

Sicux Falls, SD 57117-6275

Discover Bank

Discover Products Inc

PO Box 3025

New Albany, OH 43054-3025

First Electronic Bank

Attn: Bankcuptey

Po Box 521271

Salt Lake City, UT 84152-1271

Internal Revenue Service
Post Office Box 7346
Philadelphia PA 19101-7346

Nissan Motor Acceptance Corp
Attn: Bankruptey

Po Box 660360

Dallas, TX 75266-0360

Parshing Heights HOA

€/0 Debra C, Worton

3028 Catherine Wheel Court
Orlando, FL 32822-5778

Atlas Acquisitions LLC
Attn: Avi Schild

294 Union Street
Hackensack, NJ 07601-4303

Ally Financial

Attn: Bankruptcy Dept

Po Box 380901

Bloomington, MN 55438-0901

Atlas Acquisitions LLC
294 Union St,
Hackensagk, NU 07601-4303

Citi/Sears
Citibank/Centralized Bankruptcy
Po Box 790034

St Louis, MO 63179-0034

Citicards Cbna

Citi Bank

Po Box 6977

Sioux Falls, SD 57117-6077

(p}DISCOVER FINANCIAL SERVICES LLC
PO BOX 3025
NEW ALBANY OH 43054-3025

Florida Department of Revenue
Bankruptey Unit

Poat Office Box 6668
Tallahassee FL 32314-6668

Kohls/Capital One

Kohls Credit

Po Box 3120

Milwaukes, WI 53201-3120

Nissan Notor Acceptance Corp/Infinity Lt
Attn: Bankruptcy

Po Box 660360

Dallas, TX 75266-0360

Laurie K Weatherford
Post Office Box 3450
Winter Park, FL 32790-3450

United States Trustee - ORL7/13 7
Office of the United States Trustee
George C Young Federal Building

400 West Washington Street, Suite 1100
Orlando, FL 32801-2210

(p} AMERICAN HONDA FINANCE
PO BOX 168088
IRVING TX 75016-8088

Bsi Financial Services
Attn: Bankruptcy

Po Box 517

Titusville, PA 16354-0517

Citibank
Po Box 6241
Sioux Falls, SD 57117-6241

DLJ Mortgage Capital

0/0 Greenspoon Marder

100 Wast Cypress Creek Road
Ste 700

Fort Lauderdale, FL 33309-2195

First Data

5565 Glenridge Connector Ne
Ste 2000

Atlanta, GA 30342-4799

HSBC Mortgage Services, Inc.
C/O CE Corporation System
i211 8th Ave

New York, N¥ 10011-5201

Nissan Motor Acceptance
POB 660366
Dallas, TX 75266-0366

Orange County Tax Collector
PO Box 545100
Orlando FL 32854-5100

Nizar B madi
3013 Catherine Wheel Court
Orlando, FL 32822-5776
 

° Case 6:19-bk-01905-CCJ Doc25 Filed 08/22/19 Page 14 of 14

Wayne B Spivak

Attorneys Justin Clark & Associates PLLC
500 Winderley Place, Unit 100

Maitland, FL 32751~7406

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.8.¢, 342(f} and Fed.R.Bank,P, 2002 (g) (4).

American Honda Finance Discover Financial End of Label Matrix
Attn: Bankruptcy Attn: Bankruptcy Department Mailable recipients 30
Po Box 168088 Po Box 15316 Bypassed recipients 0

Irving, TX 75016 Wilmington, DE 19850 Total 30

 

 
